Mr. Justice Breese delivered the opinion of the Court: This was a bill in chancery, in the Wabash circuit court, exhibited by Edwin S. Russell and Charles B. Russell, against William B. Russell, to settle a partnership. An answer of defendant, under oath, was required, and he put in a full answer to all the allegations of the bill of complaint. By this answer, which was responsive to the allegations of the bill, a balance was alleged to be due defendant. No testimony appears in the record to overcome the answer, and it must be regarded as true. On what ground the court could have found in favor of complainant, and rendered a decree against the defendant for $1700, we are at a loss to perceive. On well established principles, a sworn answer, not overcome by what is equivalent to the testimony of two witnesses, must prevail. It is evidence for the defendant, and, being uncontradicted, the decree should have been in his favor. The decree is reversed and the cause remanded. Decree reversed.